DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 32 is objected to because of the following informalities:  In claim 32, the phrase “formed magnetic” appears to be missing some words. It appears that applicant may have intended the phrase “formed to be magnetic” instead. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 8-10, 13-16, 18, 20-23, 25, 34, 36, 45 and 48-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ireton (US 4,732,082) in view of Moll. (US 2004/0035311)
With respect to claim 1, Ireton teaches a method for rotary blind embossing of a substrate in a work station comprising an embossing roller (12) and a counter-pressure roller (14), wherein the method comprises the following steps: providing the substrate (50); and blind embossing the substrate by means of at least one female die (15, 18) arranged on the embossing roller (12) and at least one male die (15, 16) arranged on the counter-pressure roller (14). (col. 3, lines 32-42, Fig. 1)
Ireton does not teach providing a positioning aid comprising at least one window region; arranging the positioning aid on the embossing roller and/or the counter-pressure roller; and arranging the at least one female die and/or male die in the at least one window region of the positioning aid, wherein, when the at least one female die and/or male die is arranged in the at least one window region of the positioning aid, the at least one female die and/or male die is adjusted by means of an adjusting aid in the at least one window region, and wherein the adjusting aid is arranged such that the at least one female die and/or male die is movable at least in one direction.
Moll teaches a method for embossing comprising providing a positioning aid (24) comprising at least one window region (32); arranging the positioning aid on an embossing roller and/or a counter-pressure roller; and arranging at least one female die and/or male die (46) in the at least one window region of the positioning aid, wherein, when the at least one female die and/or male die is arranged in the at least one window region of the positioning aid, the at least one female die and/or male die is adjusted by means of an adjusting aid in the at least one window region, and wherein the adjusting aid is arranged such that the at least one female die and/or male die is movable at least in one direction. (par. 18-23, figs. 3)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of Ireton to include and use a positioning aid, as taught by Moll, in order to be able to accurate locate and relocate a die on a roller to provide more accurate embossed products.
With respect to claim 4, Ireton, as modified by Moll, teaches fixing the at least one female die on the embossing roller and/or the at least one male die on the counter-pressure roller by means of a fixing device. (Moll, par. 18-23, figs. 3)
With respect to claim 8, Ireton, as modified by Moll, teaches wherein when the at least one female die and/or male die is arranged in the at least one window region of the positioning aid, the at least one female die and/or male die is fastened by means of a fastening device in the at least window region. (Moll, par. 18-23, figs. 3)
With respect to claim 9, Ireton, as modified by Moll, teaches wherein the at least one female die and/or male die is deformed, before being arranged in the at least one window region of the positioning aid, such that the at least one female die and/or male die has a curvature which substantially corresponds to the diameter of the embossing roller and/or the diameter of the counter-pressure roller. (Moll, par. 18-23, figs. 3)
With respect to claim 10, Ireton, as modified by Moll, teaches wherein the positioning aid is clamped onto the embossing roller and/or the counter-pressure roller such that the positioning aid has a curvature which substantially corresponds to the diameter of the embossing roller and/or the diameter of the counter-pressure roller. (Moll, par. 18-23, figs. 3)
	With respect to claim 13, although Ireton, as modified by Moll, does not explicitly teach wherein the at least one female die is arranged on the embossing roller and the at least one male die is arranged on the counter-pressure roller such that the retention force with which the at least one female die is arranged on the embossing roller is higher than the retention force with which the at least one male die is arranged on the counter-pressure roller, the optimum retention force of each die would be dependent upon the size of the structure, the materials used to create said structure and the desired ease of removal, and therefore would best be determined through routine experimentation.
	With respect to claim 14, Ireton, as modified by Moll, teaches the embossing roller and the counter-pressure roller are driven in opposite directions to each other with corresponding rotational speeds.
	With respect to claim 15, Ireton, as modified by Moll, teaches the at least one female die and the at least one male die engage with each other on every revolution such that the substrate located between the at least one female die and the at least one male die is embossed. 
	With respect to claim 16, although Ireton, as modified by Moll, does not explicitly teach wherein the substrate is embossed such that the deviations between the embossings of each revolution are less than 2% percent, it would be obvious to one having ordinary skill in the art at the time the invention was filed that the deviations should be minimized in order to provide an accurately embossed product.
With respect to claim 18, Ireton, as modified by Moll, teaches wherein the method further comprises at least one of the following steps, which are performed in one or more further work stations: printing the substrate; severing the substrate; grooving and/or folding the substrate. (Ireton, col. 1, lines 39-55)
	With respect to claims 20-22, although Ireton, as modified by Moll, does not explicitly teach wherein the substrate is provided in sheets, wherein the deviations between the embossings on the sheets of the substrate provided in sheets are less than 2% percent or wherein more than 8000 sheets per hour of the substrate provided in sheets are processed by means of the method, it is well known in the art to print on sheets as an alternative to printing on a web substrate and therefore one having ordinary skill in the art at the time the invention was filed would have been readily able to further modify the structure of Ireton to accommodate embossing sheets at a high rate of speed with a high degree of accuracy in order to provide a significant number of accurately embossed sheets.
	With respect to claim 23, Ireton teaches a device for rotary blind embossing of a substrate wherein the device comprises a work station which comprises an embossing roller (12) and a counter-pressure roller (14), and wherein at least one female die (15, 18) is arranged on the embossing roller (12) and at least one male die (15, 16) is arranged on the counter-pressure roller (14).  (col. 3, lines 32-42, Fig. 1)
	Ireton does not teach wherein the device has a positioning aid with at least one window region, wherein the positioning aid is arranged on the embossing roller and/or the counter-pressure roller and the at least one female die and/or male die is arranged in the at least one window region of the positioning aid, and wherein the at least one female die and/or male die can be adjusted by means of an adjusting aid in the at least one window region of the positioning aid, and wherein the adjusting aid is arranged such that the at least one female die and/or male die is movable at least in one direction.
Moll teaches a device for embossing comprising a positioning aid (24) comprising at least one window region (32); wherein the positioning aid is arranged on an embossing roller and/or a counter-pressure roller; and at least one female die and/or male die (46) is arranged in the at least one window region of the positioning aid, wherein the at least one female die and/or male die can be adjusted by means of an adjusting aid in the at least one window region, and wherein the adjusting aid is arranged such that the at least one female die and/or male die is movable at least in one direction. (par. 18-23, figs. 3)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the structure of Ireton to include and use a positioning aid, as taught by Moll, in order to be able to accurate locate and relocate a die on a roller to provide more accurate embossed products.
	With respect to claim 25, Ireton, as modified by Moll, teaches wherein the at least one female die is introduced as at least one elevation and/or recess into the surface of an embossing cylinder which is arranged on the embossing roller and/or wherein the at least one male die is introduced as at least one elevation and/or recess into the surface of a counter-pressure cylinder which is arranged on the counter-pressure roller. (Ireton, col. 3, lines 32-42, Fig. 1)
	With respect to claim 34, Ireton, as modified by Moll, teaches wherein the positioning aid has a thickness that is increased compared with the remaining thickness of the positioning aid in a region around the at least one window region. (Moll, Fig. 3)
	With respect to claim 36, although Ireton, as modified by Moll, does not explicitly teach wherein the positioning aid has a width of at least 250 mm and a length of at least 500 mm, and/or wherein the at least one window region has a width of at least 5 mm and a length of at least 10 mm, the optimum dimensions of the positioning aid would be dependent upon the dimensions of the embossing structure and of the design to be embossed and therefore would best be determined through routine experimentation.
With respect to claim 45, although Ireton, as modified by Moll, does not explicitly teach wherein the at least one female die is arranged on the embossing roller and the at least one male die is arranged on the counter-pressure roller such that the retention force with which the at least one female die is arranged on the embossing roller is higher than the retention force with which the at least one male die is arranged on the counter-pressure roller, the optimum retention force of each die would be dependent upon the size of the structure, the materials used to create said structure and the desired ease of removal, and therefore would best be determined through routine experimentation.
With respect to claim 48, although Ireton, as modified by Moll, does not explicitly teach wherein the ratio of the diameter of the embossing roller to the diameter of the counter-pressure roller is 1 to 2, it is well-known in the art to provide embossing and counter-pressure rollers having such diameters, in order to provide a plurality of one type of die while reusing a single die on the mated cylinder and therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the structure accordingly.
	With respect to claim 49, Ireton, as modified by Moll, teaches wherein the device further comprises one or more work stations for printing the substrate and/or for severing the substrate and/or for grooving and/or folding the substrate. (Ireton, col. 1, lines 39-55)

Claim(s) 12, 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ireton in view of Moll as applied above, and further in view of Collins. (US 6,766,733)
With respect to claim 12, Ireton, as modified by Moll, teaches all that is claimed, as in the above rejection, except wherein the at least one female die is magnetically attached to the embossing roller and/or the at least one male die is magnetically attached to the counter-pressure roller. 
Collins teaches a method of embossing a substrate wherein a die (12, 14) is magnetically attached to an embossing roller. (col. 5, lines 31-34, Figs. 1, 4)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the method of Ireton to include magnetic attachment, as taught by Collins, in order to readily mount the die in an easily removable manner.
With respect to claims 31-32, Ireton, as modified by Moll, teaches all that is claimed, as in the above rejection, except wherein the positioning aid comprises metals and is magnetic.
Collins teaches a device for embossing a substrate including a positioning aid (die holder 16) which comprises metals and is magnetic. (col. 1, lines 43-45, col. 5, lines 31-34)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the structure of Ireton to include magnetic attachment, as taught by Collins, in order to readily mount the die in an easily removable manner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4,878,407, US 5,505,125, and US 9,636,885 each teach an embossing device and method having similarities to the claimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jill E Culler whose telephone number is (571)272-2159. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JILL E CULLER/Primary Examiner, Art Unit 2853